EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Crawford on 20 July 2021.

The application has been amended as follows: 
Claim 4, line 1:
“The method of claim 2, wherein 

Cancel claims 14 and 20.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments and corresponding arguments are considered to distinguish the claimed invention over the prior art. The prior art of record does not disclose or suggest a method of converting naphtha entailing the serial stages of heating naphtha in a first and second heating unit to the stated temperatures and thereafter flowing the heated and evaporated naphtha to a reactor, wherein the reaction conditions entail contacting the naphtha with a catalyst and converting to olefins and aromatics (benzene, toluene, xylene).
Janda et al (US 2018/0170832) was relied upon as the primary reference for rejection of the claims in the previous office action. Janda discloses a method of converting naphtha comprising heating not in the presence of a catalyst.
In this regard, while the claimed pre-heating stages are known in the art, they are known for pre-heating upstream of steam or thermal cracking. The prior art does not disclose or suggest the claimed pre-heating steps upstream of catalytic conversion of naphtha. Nor does there appear to be any suggestion or motivation in the prior art which would lead a person of ordinary skill in the art to arrive at the claimed embodiment. The office finds persuasive Applicant’s argument that “nothing in Janda indicates that there is any problem which can be addressed or which needs to be addressed by adding a catalyst as per Choi.” The office is of the position that there lacks sufficient motivation to lead a person of ordinary skill in the art to substitute catalytic cracking for steam cracking in Janda; and also there lacks sufficient motivation to implement the pre-heating steps of Janda upstream of a catalytic cracking reactor. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371.  The examiner can normally be reached on Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Renee Robinson/Primary Examiner, Art Unit 1772